t c memo united_states tax_court joe rey and linda gonzales petitioners v commissioner of internal revenue respondent docket no 13438-07l filed date joe rey gonzales and linda gonzales pro sese jeffrey d heiderscheit for respondent memorandum findings_of_fact and opinion cohen judge this case was commenced in response to a notice_of_determination concerning collection action that sustained a lien filing with respect to petitioners’ unpaid federal income taxes the issue for decision is whether the determination was an abuse_of_discretion all section references are to the internal_revenue_code irc findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in texas at the time their petition was filed on date petitioners agreed in writing to income_tax examination changes by which deficiencies were determined for and primarily because of the disallowance of business_expenses claimed on their returns for those years petitioners entered into an installment_agreement to pay the and liabilities but the last installment_payment that they made was on date refunds due petitioners for and were applied toward the liability for on date the internal_revenue_service irs sent to petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 the notice indicated that petitioners had unpaid liabilities of dollar_figure for and dollar_figure for petitioners requested a hearing under sec_6320 asserting that the tax_liability will be reduced below the limitation amount designated as the amount for automatic lien levied sic furthermore payments to reduce tax_liability have been timely as required petitioner joe rey gonzales petitioner participated in a hearing on date petitioners did not contest the amounts of their tax_liabilities and presented no collection alternatives their position was that they had made required_payments and that the balances had been reduced to an amount that according to petitioner was near or below the dollar_figure threshold_amount which would automatically trigger tax_liens securing the government’s interest he argued that the lien has and will reduce our credit rating adversely and financial hardship has already developed on date a notice_of_determination concerning collection action s under sec_6320 and or was sent to each petitioner the assessed balances were then shown as dollar_figure for and dollar_figure for for a total of dollar_figure the notices concluded after review the proposed collection action lien is appropriate based on the following review of the subsequent tax assessments per the taxpayers’ consent are correct and remain owing the taxpayers previously agreed to a long term installment arrangement of which all payments have not been made the taxpayers subsequently have not provided collection alternatives as a result the notice_of_federal_tax_lien filing by compliance is being sustained this account will be returned to automated collection for review and applicable collection action after the petition was filed petitioners requested a second hearing and the opportunity to submit an offer-in-compromise respondent agreed to allow petitioners to present their case to a second appeals officer the second appeals officer contacted petitioners and requested financial information and completion of a form_656 offer_in_compromise petitioners did not submit an offer-in-compromise and did not offer any other collection alternatives they did not contest the underlying liabilities on date supplemental notices of determination were sent to each petitioner the notice explained that the lien was filed in accordance with all applicable laws policies and procedures after petitioners’ ability to pay the outstanding liabilities was determined again the lien was sustained opinion sec_6321 imposes a lien in favor of the united_states on all property and property rights of a taxpayer liable for taxes after a demand for the payment of the taxes has been made and the taxpayer fails to pay the lien arises when the assessment is made see sec_6322 the irs files a notice_of_federal_tax_lien to preserve priority and put other creditors on notice see sec_6323 sec_6320 requires the secretary to send written notice to the taxpayer of the filing of a notice of lien and of the taxpayer’s right to an administrative hearing on the matter the hearing generally shall be conducted consistent with procedures set forth in sec_6330 d e and g see sec_6320 at the hearing a taxpayer may raise any relevant issue including challenges to the appropriateness of the collection action and possible collection alternatives see sec_6330 a taxpayer may contest the validity of the underlying tax_liability see sec_6330 but petitioners have not done so here they must therefore establish that the issuance of a notice_of_determination sustaining the lien filing was an abuse_of_discretion see 114_tc_604 an abuse_of_discretion is shown only if the action of the appeals officer was arbitrary capricious or without sound basis in fact or law see 129_tc_107 respondent moved for summary_judgment but petitioners raised material issues of fact and suggested that the administrative record was incomplete the motion for summary_judgment was denied petitioner testified at trial petitioner contends that there was an abuse_of_discretion in that the collection officer who set up his payment plan and the two officers who conducted the hearings he requested did not properly weigh the facts and consider the financial hardship that the lien would bring about in other words he argues that the lien is more intrusive than necessary petitioner admits that he cannot cite any specific financial hardship but claims that he is concerned about his job security and other potential adverse effects on his credit ratings he argues but has not shown that the conclusion that petitioners have the ability to pay the outstanding liabilities is erroneous which is a less rigorous standard than arbitrary and capricious he argues that the determination that petitioners have the ability to pay the balances owed is inconsistent with the need for a lien to secure the government’s interest but that argument has no merit petitioners’ failure to make voluntary payments since date supports the need for a lien petitioners have not cited and we have not found any authority that would support their positions we cannot conclude that sustaining the lien was an abuse_of_discretion by reason of the foregoing decision will be entered for respondent
